Citation Nr: 1030830	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-33 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent disabling for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to March 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and June 2009 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, WA.  


FINDINGS OF FACT

1.  For the entire initial rating period beginning effective 
October 9, 2007, the Veteran's PTSD has not been manifested by 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood.  Impairment in impulse control, difficulty in adapting 
to stressful circumstances, and impairment in ability to 
establish and maintain effective relationships, to the extent 
present, do not result in this level of disability.  

2.  For the entire initial rating period beginning effective 
October 9, 2007, the Veteran's PTSD has not been manifested by 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.

3.  For the entire initial rating period beginning effective 
October 9, 2007, the evidentiary record has not presented such an 
exceptional or unusual disability picture with regard to PTSD as 
to result in conditions such as marked interference with 
employment or prolonged periods of hospitalization, as to render 
inapplicable regular schedular standards, so as to warrant 
referral of the case to the Director, Compensation and Pension 
Service, for consideration of a rating outside the Schedule for 
Rating Disabilities.

4.  For the entire rating period beginning up to a year prior to 
the March 5, 2009 date of claim for TDIU, the Veteran has not had 
a single disability rated at 60 percent or more disabling and his 
current combined disability rating is 60 percent.  

5.  For the entire rating period beginning up to a year prior to 
the March 5, 2009, date of claim for TDIU, the evidentiary record 
has not presented such an exceptional or unusual disability 
picture with regard to his service-connected disabilities as to 
result in conditions such as marked interference with employment 
or prolonged periods of hospitalization, or an exceptional 
circumstance related to the Veteran's capacity for employment as 
related to his service-connected disabilities, so as to preclude 
his obtaining or maintaining substantially gainful employment and 
to render inapplicable regular schedular standards, as to warrant 
referral of the case to the Director, Compensation and Pension 
Service, for consideration of TDIU outside the outside the 
regular schedular bases for that benefit.




CONCLUSIONS OF LAW

1.  For the entire initial rating period beginning effective 
October 9, 2007, the criteria for a disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  For the entire rating period beginning up to a year prior to 
the March 5, 2009, date of claim for TDIU, the criteria for TDIU 
due to service-connected disabilities have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

In a claim for increased rating, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  A claim for TDIU, for purposes of such notice, may be 
deemed a claim for increased rating.

The Veteran's PTSD claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
VCAA notice for the claim for service connection for PTSD was 
furnished to the Veteran in November 2007, prior to RO initial 
adjudication in July 2008 granting service connection.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is granted 
following initial VCAA notice for service connection, additional 
notice is not required regarding such downstream issues as 
initial rating, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA regarding that issue.  In any event, 
criteria to address the downstream  issues of disability rating 
and effective date were afforded the Veteran in the VCAA letter 
provided in November 2007, prior to initial RO adjudication of 
the service connection claim and assignment of an initial rating.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (requiring more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date).

In regards to the claim for TDIU, the record shows that through a 
VCAA letter dated May 2009 the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefit sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining and his own 
responsibilities to submit evidence or to identify relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  Shinseki v. 
Sanders;  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  Therefore the Board finds that any error in VCAA 
notice was in this case non-prejudicial.

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
and examination records, VA treatment records, VA examination 
reports, and lay evidence.  The Board finds that the claims file 
as a whole includes adequate competent evidence to allow the 
Board to adjudicate the claims on appeal, and no further action 
is necessary.  See, generally, 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The VA duly afforded the Veteran VA examinations in May 2008 and 
May 2009 addressing the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The claims file was 
reviewed by the examiners, and those examiner provided detailed 
findings and conclusions adequate for informed appellate review 
under applicable VA laws and regulations.  Accordingly, the Board 
finds the examinations to be adequate for purposes of the Board's 
adjudication herein.  Thus, the Board finds that a further 
examination is not necessary.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes 
the effort to provide an examination when developing a claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.


Analysis

Claim for Higher Initial Rating for PTSD  

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating, here effective from the 
October 9, 2007, date of receipt of claim for service connection, 
up to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected PTSD has been rated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this regulatory provision:

A 50 percent disability rating is warranted if the 
Veteran experiences occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the 
Veteran experiences occupational and social 
impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure 
or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
work like setting); inability to establish and 
maintain effective relationships.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).  The Board notes that the symptoms listed in 
Diagnostic Code 9411 are not intended to constitute an exhaustive 
list, but rather serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Physicians often apply a measurement known as the Global 
Assessment of Functioning (GAF) in assessing a patient. The GAF 
score assigned thereon reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health - illness." Richard v. Brown, 9 Vet. App. 266, 267, 
quoting the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) p. 32. 
GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay assertions 
of medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence); see 
also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(confirming the principles set forth in Jandreau).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").  The credibility and weight to be attached to 
evidence and arrival at the adjudicative determination at issue 
is reserved for the VA adjudicator, here the (Acting) Veterans 
Law Judge at the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  In this regard, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in doing so, the Board may accept some statements or 
opinions and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  The Board must thus weigh the credibility when 
considering evidence presented, particularly the credibility of 
interested parties, such as the claimant.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self- interest, malingering, desire 
for monetary gain, and witness demeanor).

Upon VA examinations for compensation purposes, the examiners 
specifically noted the absence of suicidal ideation throughout 
the Veteran's treatment records.  Upon these May 2008 and May 
2009 VA examinations, the examiners also found no suicidal 
ideation to be present.  The May 2008 and May 2009 VA examiners 
also noted that obsessional rituals were absent and speech was 
within normal limits.  In October 2009, the Veteran's speech was 
described as soft, talkative, and benign.  In November 2009, an 
examiner described the Veteran's speech as spontaneous with 
normal rate, rhythm, and volume.  The May 2008 examiner noted the 
Veteran's report of panic attacks less than once per week.  The 
May 2009 VA examiner noted the Veteran's report of panic attacks 
once per week, presenting with a feeling of disorientation, heart 
palpitations, and a sensation that people are looking at him.  
The May 2008 examiner noted a history of some unprovoked 
irritability and periods of violence.  The May 2009 examiner 
noted a history of irritability and outbursts of anger.  At no 
time does the record indicate any spatial disorientation.  In 
treatment records, the Veteran was consistently described as 
casually dressed, groomed, and clean.  At the May 2008 and May 
2009 VA examinations, the Veteran's appearance and hygiene were 
deemed appropriate.  The Veteran is married.  

The May 2009 examiner assessed that the Veteran was unable to 
establish and maintain effective work, school, and social 
relationships because he was too easily angered by others and 
tended to avoid them.  However, the Board cannot accept this 
assessment as at face value in this case because this same 
examiner noted the presence of ongoing social and occupational 
relationships of the Veteran.  The Board accordingly interprets 
this assessment as an impairment of ability to establish and 
maintain effective relationships, rather than an absolute 
inability.  The May 2009 examiner concluded that the Veteran 
required additional psychiatric treatment, which the record 
reflects the Veteran is receiving.  The May 2009 examiner also 
assigned a GAF of 60, which corresponds to moderate symptoms or 
moderate difficulties in social and occupation functioning.  By 
contrast, the May 2008 examiner assigned a GAF score of 51-60, 
with roughly equivalent correspondence to  that for the May 2009 
examiner's findings.  

Upon group treatments in the latter part of 2009, the Veteran 
reported adequate coping with PTSD symptoms.  Upon treatment in 
February 2010, while the psychologist assessed worsening PTSD, 
the Veteran he reported strong social support and plans and hope 
for the future.  The Veteran's judgment, insight, and thinking 
have consistently been considered fair and unimpaired.  Treatment 
records have generally shown symptoms and level of impairment 
consistent with those found upon VA examination in May 2009.

The Board acknowledges that the VA examiner in May 2008 stated 
that the Veteran's psychiatric symptoms cause occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, and mood.  However, 
that examiner effectively based this assessment on impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and the inability to establish and maintain 
effective relationships.  The Board acknowledges these symptoms 
and the additional symptomatology, including increasing 
irritability, depression, anxiety, intrusive thoughts, weekly 
panic attacks, mild memory impairment, nightmares, and poor 
sleep.  However, the Board finds that these symptoms are 
appropriately addressed under the criteria for a 50 percent 
disability rating, specifically referring to disturbances of mood 
and motivation and difficulty in establishing and maintaining 
effective work and social relationships.  

The Board has considered the Veteran's self-reports of impact of 
his disability on functioning, such as his report upon VA 
examination in May 2009 that his symptoms have had a "terrible 
effect" on family, social relationships, and work, with a first 
marriage ending in divorce and unkindness directed at his current 
wife, lack of communication with his daughter, anger with clients 
rendering him unable to deal with them and as a result 'business 
drying up,' and 40 years of impaired sleep.  The Board notes, 
however, that when remarking on relationships with his children 
the Veteran only addressed the absence of one with his estranged 
daughter, rather than the relationships with his other child or 
children.   Similarly, he reports not being pleased with how he 
treats his wife, but does not address actual functioning of that 
relationship.  Regarding business affairs, the Veteran has 
contended that he was forced to retire due to inability to deal 
with customers.  This is the subject of the TDIU analysis, infra.  
As discussed infra, the Veteran has not presented corroboration 
of inability to interact productively with customers, and has not 
shown such inability to functionally interact in clinical 
settings, with either clinical professionals or with fellow 
patients in group settings.  The non-specific remark of 'business 
drying up' cannot be regarded as sufficient evidence of 
psychiatric impairment affecting social functioning with business 
customers.  The Board concludes based on the selective and non-
specific nature of the Veteran's self-report of symptoms or 
effects on functioning, that the Veteran has exaggerated symptoms 
or effects on functioning, and his credibility in these reports 
is thus of limited value.  Guerrieri; Macarubbo.  

Similarly, at his May 2008 examination, the Veteran reported a 
litany of effects of PTSD symptoms, such as poor focus at work, 
inability to meet deadlines, anger issues, impact of spousal and 
coworker relationships, and sleep difficulty.  However, he 
reported these effects as due to such symptoms as sleep 
difficulty, nightmares, guilt, anxiety response to helicopter 
noise, and intrusive memories, yet reported that these symptoms 
occurred "constantly."  Clearly, unless the Veteran slept 
constantly, had guilt constantly, encountered helicopter noise 
constantly, had intrusive memories constantly, or some 
combination of these constantly, he is exaggerating the nature of 
his symptoms.  Because such constant symptomatology was not in 
evidence at VA treatments or examinations, and otherwise does not 
appear to the Board to be plausible in their reported extent 
based on the balance of the evidence presented, the Board 
concludes that the Veteran has exaggerated his symptoms and their 
impact on his functioning.  Thus, again, his credibility and thus 
the weight in the instant adjudication to be afforded the 
Veteran's statements of symptoms and their impact on functioning 
are here found to be quite limited.  Guerrieri; Macarubbo.  

The weight of the evidence, including examination and treatment 
findings and assessments, and the Veteran's own self-report of 
disability, is to the effect that the level of symptomatology 
required for a 70 percent disability rating  - occupational and 
social impairment, with deficiencies in most area, such as work, 
school, family relations, judgment, thinking or mood - has not 
been present in this case due to the Veteran's PTSD symptoms and 
impairment attributed to his PTSD, including due to noted 
impaired impulse control, difficulty in adapting to stressful 
circumstances, impaired ability to establish and maintain 
effective relationships, increasing irritability, depression, 
anxiety, intrusive thoughts, weekly panic attacks, mild memory 
impairment, nightmares, and poor sleep.   The Board concludes in 
this regard that the Veteran's ongoing functional relationships 
with his wife and friends as mentioned throughout treatment, and 
his unimpaired thinking and judgment, when taken together with 
other findings and indications of the Veteran's coping despite 
his PTSD disability and its symptoms, serve to support the 
conclusion that the Veteran's PTSD has not been so severe as to 
warrant a disability rating above the 50 percent assigned.  
Further, additional disability such as might warrant a 70 percent 
evaluation has not been present.  Panic attacks have not been 
shown more than once weekly, difficulty in comprehension has not 
been shown, and neither has significant memory impairment, 
impaired judgment, or impaired abstract thinking.  Noted mood and 
relationship difficulties are present, as noted, but not so 
impairing as to result in deficiencies in most areas.  

The Board finds that the weight of the evidence is against a 
finding that the Veteran's PTSD results in occupational and 
social impairment, with deficiencies in most area, such as work, 
school, family relations, judgment, thinking or mood.  The 
Veteran does show deficiencies in relationships and mood, but 
these deficiencies are appropriately addressed under the criteria 
for a 50 percent disability rating, consistent with some 
occupational and social impairment with reduced reliability and 
productivity due to his symptoms, but without deficiencies in 
most areas and without mental impairment overwhelming social and 
occupational functioning, such as would indicate that a 70 
percent evaluation was warranted.  

As already noted the May 2008 examiner assigned a GAF score in 
the range of 51 to 60 and the May 2009 examiner assigned a GAF 
score of 60.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Based on careful review of the entire record 
including medical and lay evidence presented, including the 
Veteran's own statements, the Board finds that for the entire 
rating period beginning from the October 9, 2007, effect date for 
service connection for PTSD, the evidence preponderates favors 
the conclusion that the criteria for a disability rating in 
excess of 50 percent have not been met for PTSD, with the 
disability presented more nearly approximating that corresponding 
to a 50 percent evaluation.  38 C.F.R. § 4.130; Fenderson.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation corresponding to the average 
impairment of earning capacity indicated by the record.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment or 
frequent periods of hospitalization, so as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran's disability picture generally presents 
with impaired impulse control, difficulty in adapting to 
stressful circumstances, some impairment in ability to establish 
and maintain effective relationships, increasing irritability, 
depression, anxiety, intrusive thoughts, weekly panic attacks, 
mild memory impairment, nightmares, and poor sleep.  These 
factors are addressed in the rating schedule either individually 
or as disturbances of mood or motivation and as occupational and 
social impairment.  The Board has considered these symptoms in 
determining the severity of the Veteran's disability.  
Accordingly, reviewing the disability picture as a whole with due 
consideration of both lay contentions and the findings of medical 
professionals, the Board is of the opinion that the Rating 
Schedule measures and adequately contemplates these aspects of 
his claimed PTSD disability, so that extraschedular consideration 
is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered to 
exist when there is any impairment which is sufficient to render 
it impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities for 
which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2). 
 
TDIU may be assigned when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service- connected 
disabilities.  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
 
But for the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 
 
Individual unemployability must be determined without regard to 
any non-service connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3. 
 
In this case, the Veteran contends that he is unable to secure 
employment due to his service-connected disabilities:  PTSD, 
bilateral hearing loss, and tinnitus.  He states that his 
service-connected PTSD prevents him from securing substantially 
gainful employment.  He asserts this his disability necessitated 
his retirement because his PTSD alienated customers and resulted 
in no profits. 

The Veteran has the following service-connected disabilities: 
PTSD, rated as 50 percent disabling, tinnitus, rated as 10 
percent disabling, and bilateral hearing loss, rated as 
noncompensable.  The combined service-connected disability rating 
is 60 percent.  The Veteran's disabilities are not rated as one 
disability since they do not stem from a common etiology or 
affect multiple body systems.  See 38 C.F.R. §§ 4.16(a), 4.25.  
Therefore, the percentage criteria for TDIU are not met, and 
entitlement to TDIU is thus not warranted on a schedular basis.  
38 C.F.R. § 4.16(a).   

In exceptional circumstances, even where the Veteran does not 
meet the schedular percentage requirements under 38 C.F.R. § 
4.16(a), TDIU may still be assigned on an extraschedular basis, 
upon a showing that the Veteran is unable to obtain or retain 
substantially gainful employment due to service- connected 
disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).   However, 
where such an exceptional case is indicated, the Board is to 
refer the case to the Director of the VA Compensation and Pension 
Service for extraschedular consideration.  Id.  As already 
discussed, infra, the Board does not find an exceptional or 
unusual disability picture in this so as to render inapplicable 
the regular schedular standards pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

The Board similarly finds that exceptional circumstances are not 
presented in this case indicating that the Veteran is to be 
referred for consideration of unemployability due solely to his 
service-connected disabilities notwithstanding his not meeting 
the regular schedular standards.  As discussed infra, the Board 
finds the Veteran's statements of severity of his PTSD to be of 
limited credibility, and the Board, for essentially the same 
reasons and based on the same evidence, finds the Veteran's 
assertions that he cannot work due to his PTSD to be of similarly 
limited credibility.  

There are myriad reasons why a business will not succeed, just as 
there are myriad reasons why an individual may choose to close a 
business and retire.  The Veteran wishes VA will accept his 
account that he has ceased his business due to his inability to 
get along with customers due to his PTSD.  The Board notes in 
this regard that the Veteran's self-report of such inability 
notwithstanding, there is scant evidence either in individual 
treatment or examination records or in group treatment records 
contained within the claims file, of the Veteran mistreating or 
not getting along with medical staff or fellow patients.  The 
Veteran has also not submitted evidence corroborating his 
assertions of inability to get along with customers.  In the 
absence of such corroboration, in light of the absence of 
evidence of difficulty getting along in treatment or examination 
settings, and based on the Veteran's limited credibility 
otherwise in his assertions of symptoms or effects of disability 
in support of his claim, the Board finds the weight of credible 
evidence of record to be considerably against ability to get 
along with customers having caused the Veteran to cease his 
business.  The Board accordingly similarly finds the weight of 
the evidence against the Veteran's service-connected 
disabilities, including particularly his PTSD, being preclusive 
of obtaining or sustaining substantially gainful employment.  The 
Board finds this to be the case based on these same evidentiary 
factors of presented functioning in clinical settings, absence of 
corroboration of such inability to obtain or sustain 
substantially gainful work, and limited credibility of the 
Veteran's assertions of such inability to work.  The Board also 
bases its conclusions on the GAF scores assigned based on the 
Veteran's PTSD at both the May 2008 and May 2009 VA examinations.  
The Veteran's other service-connected disabilities - tinnitus and 
bilateral hearing loss - are shown by the weight of the evidence 
not to have a material effect on employment.

Because the Board finds the weight of the evidence against TDIU 
being warranted based on exceptional circumstances of either the 
Veteran or his service-connected disabilities, referral of the 
case for consideration of TDIU on an extraschedular basis is not 
warranted.  38 C.F.R. § 4.16(b).  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied. 

Entitlement to TDIU due to service-connected disabilities is 
denied.



____________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


